UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4622


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLES ABRAMS, a/k/a Charles Edwin Klutz, a/k/a Charles Edwin Donovan,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:14-cr-00205-GCM-DCK-1)


Submitted: June 30, 2017                                          Decided: July 13, 2017


Before GREGORY, Chief Judge, and MOTZ and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Abrams pled guilty, pursuant to a written plea agreement, to conspiracy to

engage in securities and wire fraud, 18 U.S.C. § 371 (2012), and was sentenced to a

below-Guidelines sentence of 30 months’ imprisonment. Abrams appeals. Abrams’

counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but questioning whether Abrams’ guilty

plea was valid and whether his sentence is reasonable. Although advised of his right to

file a pro se supplemental brief, Abrams has not done so.

       Before accepting a guilty plea, the court must conduct a plea colloquy in which it

informs the defendant of, and determines that he comprehends, the nature of the charge to

which he is pleading guilty, the maximum possible penalty he faces, any mandatory

minimum penalty, and the rights he is relinquishing by pleading guilty. Fed. R. Crim. P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The court also

must ensure that the plea is voluntary in that it did not result from force, threats, or

promises outside the plea agreement, and is supported by an independent factual basis.

Fed. R. Crim. P. 11(b)(2), (3). Our review of the transcript reveals that the district court

fully complied with the requirements of Fed. R. Crim. P. 11, that a factual basis

supported the plea, and that Abrams’ plea was knowingly and voluntarily entered.

Accordingly, we find that Abrams’ guilty plea was valid.

       Next, counsel questions whether Abrams’ sentence is reasonable.          This court

reviews a sentence, “whether inside, just outside, or significantly outside the Guidelines

range[,] under a deferential abuse-of-discretion standard.” Gall v. United States, 552

                                             2
U.S. 38, 41 (2007).    This review requires consideration of both the procedural and

substantive reasonableness of the sentence.      Id. at 51.    In determining procedural

reasonableness, this court considers whether the district court properly calculated the

defendant’s advisory Guidelines range, gave the parties an opportunity to argue for an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012) sentencing factors,

selected a sentence based on clearly erroneous facts, or failed to explain sufficiently the

selected sentence. Id. at 49-51. Only after determining that the sentence is procedurally

reasonable does this court consider the substantive reasonableness of the sentence,

“tak[ing] into account the totality of the circumstances.” Id. at 51. “Any sentence that is

within or below a properly calculated Guidelines range is presumptively [substantively]

reasonable. Such a presumption can only be rebutted by showing that the sentence is

unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

      Our review of the sentencing transcript reveals no procedural errors. The district

court accurately calculated Abrams’ advisory Guidelines range, gave the parties the

opportunity to present argument and Abrams the opportunity to allocute, considered the

§ 3553(a) factors, and adequately explained its reasons for imposing the sentence. We

further find that Abrams has not met his burden of rebutting the presumption that his

below-Guidelines sentence is substantively reasonable.

      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Abrams’ conviction

and sentence. This court requires that counsel inform Abrams, in writing, of the right to

                                            3
petition the Supreme Court of the United States for further review. If Abrams requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Abrams.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4